308 S.W.3d 264 (2010)
Bill D. MEADOR, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93059.
Missouri Court of Appeals, Eastern District, Division Three.
April 13, 2010.
Ellen H. Flottman, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.
Prior report: 204 S.W.3d 690.

ORDER
PER CURIAM.
Bill D. Meador appeals the judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We find that the motion court's findings of fact and conclusions of law are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).